Fourth Court of Appeals
                                San Antonio, Texas
                                Wednesday, May 27, 2015

                                   No. 04-14-00809-CR

                                Ex Parte George GARCIA,
                                         Appellant

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000CR5603W
                 The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court